Regarding the independent claims, applicant amended the claims to include “a second light, different form the first light, which emits red light” and “independently deliver the near-infrared light and the red light”, which changes the scope of the claim.  This would require further search and consideration.
Note from 12:
 	Regarding the independent claims, applicant amended the claims to include “a second light, different form the first light, which emits red light” and “independently deliver the near-infrared light and the red light”, which changes the scope of the claim.  This would require further search and consideration.

 	As part of the AFCP 2.0 the examiner notes that applicant arguments regarding that DiMauro ‘367 does not disclose both red light and NIR light and cites paragraphs [0062] and [0063] which discloses wavelengths of light provided.   The Applicant then argues it is clear that DiMauro ‘367 is not referring to light that is in both red and NIR range, but one or the other.  The examiner respectfully disagrees as previously cited Paragraph [0072] discloses emission of NIR or red light (or a combination of each). DiMauro’367 teaches using two (separate) light sources (e.g. Figure 4, Element 51), where both are capable of emitting NIR and red light (the examiner notes that the claims do not preclude the light source from emitting light with another color). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792